Oole, J.
The only question presented for our determination in this case is as to the right of the defendant to a judgment upon his cross petition, for the amount admitted by plaintiff in his original petition to be due *67defendant upon plaintiff’s contract of purchase from him of tbeir partnership property and business. It is provided by our Revision, section 3135, “ If only part of the claim is controverted by the pleading, judgment may, at any time, be rendered for the part not controverted.”
But the judgment in this case must be reversed for, at least, two reasons: first, the plaintiff filed a reply or answer to the cross petition, denying each and every allegation therein contained. Hence, the whole of the claim made by the cross petition was controverted; and, second, the note set up in the cross petition as the basis of the defendant’s claim was not due, by its terms, until the first day of September, 1868, or about six months after the time judgment was rendered thereon. In any event, the holder of the note would not be entitled to judgment on it until it became due.
Reversed.